Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE SUBJECT MATTER
Claims 1-15 are pending and allowed.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Loike et al. US 2012/0323420 (A1) teaches a self-propelled vehicle which includes a maneuvering unit, a drive unit including first and second drive sections, which are driven and controlled by drive wheel control commands, a drive wheel unit including left and right drive wheels driven by the first and second drive sections, respectively, at least one caster wheel which is controlled by a caster wheel control command, a bank detector for detecting a degree of bank of the vehicle and a control unit including a drive wheel control section for generating the drive wheel control commands. The control unit further includes a caster wheel control section which generates the caster wheel control command for controlling the steering angle of the caster wheel during a bank traversing travel, based on the bank degree so as to resolve a difference between a target travel and the actual travel which occurs during the bank traversing travel.
In regarding to independent claim 1, Loike taken either individually or in combination with other prior art of record fails to teach or render obvious a lawn mower
wherein as the at least one motor is switched from a stopped state to a running state, the control apparatus controls a difference between a maximum actual output torque of the at least one motor and the first torque threshold to be within a predetermined range, 
wherein when the at least one motor is in the running state, the control apparatus controls an actual output torque of the at least one motor to at most increase to the second torque threshold, the first torque threshold is less than or equal to [[a]] the maximum actual output torque of the at least one motor, and the second torque threshold is less than the first torque threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667